Case: 21-10556     Document: 00516445405          Page: 1    Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 24, 2022
                                   No. 21-10556
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Seekins,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:19-CR-563


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Joshua Seekins was convicted by a jury of being a felon in possession
   of ammunition, in violation of 18 U.S.C. § 921(g)(1), for possessing two
   shotgun shells which he claims he found. He was sentenced to 70 months’
   imprisonment after the district court concluded that a flare gun, modified to
   accept shotgun shells, counted as a “firearm” for the purposes of U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10556      Document: 00516445405           Page: 2   Date Filed: 08/24/2022




                                     No. 21-10556


   § 2K2.1(a)(4)(B)(II)(ii)(I). Seekins challenges the sufficiency of the evidence
   supporting his conviction, the constitutionality of § 921(g)(1)’s application
   to his conduct, and the conclusions underlying the § 2K2.1 firearm
   enhancement. We AFFIRM.
                                          I.
          We first address Seekins’ arguments that the government failed to
   prove each element of his conviction offense and that § 922(g)(1) is
   unconstitutional as applied to his conduct in this case. Where, as here, a
   defendant preserved a general sufficiency-of-the-evidence challenge by
   moving for acquittal under rule 29 at the close of the government’s case-in-
   chief and at the close of all of the evidence, we review de novo a denial of a
   motion for judgment of acquittal. United States v. Myers, 104 F.3d 76, 78 (5th
   Cir. 1997). The jury’s verdict will be affirmed “if a reasonable trier of fact
   could conclude from the evidence that the elements of the offense were
   established beyond a reasonable doubt.” Id. In assessing evidentiary
   sufficiency, we do “not evaluate the weight of the evidence or the credibility
   of the witnesses, but view the evidence in the light most favorable to the
   verdict, drawing all reasonable inferences to support the verdict.” United
   States v. Girod, 646 F.3d 304, 313 (5th Cir. 2011).
          To convict under 18 U.S.C. § 922(g)(1), the government must prove
   four elements: (i) Seekins was a felon; (ii) Seekins knew he was a felon;
   (iii) Seekins knowingly possessed ammunition; and (iv) the ammunition
   traveled in interstate commerce. Rehaif v. United States, 139 S. Ct. 2191, 2195-
   96 (2019); United States v. Huntsberry, 956 F.3d 270, 281 (5th Cir. 2020).
   Seekins challenges the third and fourth elements.
                                         A.
          Seekins first contends that the “district court erred in denying the
   defendant’s motions for judgment of acquittal because the government failed




                                          2
Case: 21-10556      Document: 00516445405            Page: 3   Date Filed: 08/24/2022




                                      No. 21-10556


   to prove that [he] knew his bullets were ammunition rather than flare shells.”
   The government conceded below that flare shells are not ammunition under
   § 922(g), and thus the jury was instructed that “a safety flare” was not
   ammunition. Despite that instruction, the jury concluded that Seekins knew
   that he held shotgun shells and not flare cartridges.
          The district court did not err in concluding that a jury could
   reasonably find that the government proved Seekins’ knowledge. On the one
   hand, as Seekins notes, flare shells and shotgun shells are quite similar in
   appearance. They are alike in size and color. On the other hand, several
   witnesses testified that a shotgun shell is “significantly heavier than a flare
   cartridge.” The jury also learned that Seekins had previously possessed
   several 12-gauge shotguns, and therefore it could reasonably infer that
   Seekins was familiar with shotgun ammunition. Further, Seekins’ arresting
   officer described asking Seekins why he had a shotgun shell, and Seekins
   simply responded that he had found it and did not express surprise at the
   officer’s description of the ammunition. Finally, Seekins had a flare gun that
   was visibly modified to accept shotgun shells. Although there is no evidence
   that Seekins modified the flare launcher himself, the jury could reasonably
   infer that Seekins must have known he held shotgun shells, as modification
   would have been unnecessary if he held mere flare cartridges. Viewing the
   evidence in the light most favorable to the verdict and drawing all reasonable
   inferences to support the verdict, see Girod, 646 F.3d at 313, this was enough
   to support the jury’s conclusion that Seekins knew he possessed shotgun
   shells and not flare cartridges.
                                          B.
          The bulk of Seekins’ argument on appeal addresses the interstate
   commerce element, whether in the form of an “as-applied constitutional




                                           3
Case: 21-10556        Document: 00516445405              Page: 4      Date Filed: 08/24/2022




                                         No. 21-10556


   challenge”1 or as a sufficiency-of-the-evidence argument. We address each
   argument in turn, though we note that the two arguments are functionally
   identical. See, e.g., United States v. Rawls, 85 F.3d 240, 243 (5th Cir. 1996)
   (holding, in rejecting an as-applied Commerce Clause challenge to a § 922(g)
   conviction, that the “evidence [wa]s sufficient to establish a past connection
   between the firearm and interstate commerce” (emphasis added)); United
   States v. Crenshaw, 359 F.3d 977, 984 (8th Cir. 2004) (“We first note that the
   ‘as applied’ constitutional challenge [to a VICAR conviction under the
   Commerce Clause] is really not a constitutional objection at all, but is a
   challenge to the sufficiency of the evidence supporting the jury verdict.”).
           First, the government introduced enough evidence that Seekins’
   shotgun shells traveled in interstate commerce, and that is all our caselaw
   requires to satisfy the interstate commerce element. That element is satisfied
   where the government demonstrates that the ammunition was manufactured
   out of state. See United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005).
   The district court therefore correctly instructed the jury that it had to be
   convinced beyond a reasonable doubt that “the ammunition possessed
   traveled in interstate or foreign commerce; that is, before the defendant
   possessed the ammunition, it had traveled at some time from one state to
   another or between any part of the United States.” See Fifth Circuit
   Pattern Jury Instructions (Criminal) § 2.43D. With ample
   testimony that Seekins’ shotgun shells were manufactured in Illinois, the
   evidence was sufficient to show that they had traveled in interstate
   commerce. Though Seekins points to contrary but speculative testimony, the


           1
             Seekins also mounts a brief facial challenge to § 922(g)’s constitutionality. But
   Seekins concedes that this argument is foreclosed under our precedent. E.g., United States
   v. Willingham, 310 F.3d 367, 373 (5th Cir. 2002).




                                               4
Case: 21-10556      Document: 00516445405           Page: 5   Date Filed: 08/24/2022




                                     No. 21-10556


   jury was entitled to choose among any reasonable construction of the
   evidence, see United States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007), and
   the resolution of conflicts in the evidence was solely within the jury’s domain,
   see United States v. Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992). The district
   court therefore did not err in denying Seekins’ motion for judgment of
   acquittal.
          Seekins’ second argument—that § 922(g)(1) cannot constitutionally
   be applied to found ammunition—fails under our caselaw. We have long held
   that § 922(g) can be constitutionally applied where the “in or affecting
   commerce” element is proved by showing the firearm had previously
   traveled across state lines without regard to the defendant’s conduct. E.g.,
   United States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); Rawls, 85 F.3d
   at 242; United States v. Pierson, 139 F.3d 501, 503 (5th Cir. 1998); United
   States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999). “There is no additional
   requirement that, to apply the law constitutionally, the Government must
   prove some economic activity beyond the interstate movement of the
   weapon.” United States v. Collins, 573 F. App’x 374, 375 (5th Cir. 2014)
   (citing United States v. Meza, 701 F.3d 411, 418 (5th Cir. 2012)). That Seekins
   purportedly found the shotgun shells is thus of no moment. We therefore
   affirm the district court’s denial of Seekins’ motions to dismiss and for
   acquittal.
                                         II.
          Seekins next argues that the district court “miscalculated” the
   guidelines imprisonment range for his offense. He challenges the district
   court’s conclusion that Seekins’ modified flare gun constitutes a “firearm”
   under 26 U.S.C. § 5845(a). See U.S.S.G. § 2K2.1(a)(4)(B)(i)(II). We need
   not resolve this novel question of whether a modified flare gun amounts to a




                                          5
Case: 21-10556      Document: 00516445405          Page: 6   Date Filed: 08/24/2022




                                    No. 21-10556


   firearm under § 5845(a), because any error in the district court’s conclusion
   is harmless.
          As relevant here, harmlessness can be shown if the district court
   considers both the incorrect and correct ranges and explains that it would
   have given the same sentence in either case. United States v. Guzman-Rendon,
   864 F.3d 409, 411 (5th Cir. 2017). The district court expressly stated that it
   would impose the same sentence even without the enhancement, opining
   that a 70-month sentence “is an appropriate, fair and reasonable sentence,
   taking into account all the factors under 18 [U.S.C. §] 3553(a).” Seekins
   argues that the district court should have expressly stated its consideration
   of the lower guidelines range, but we do not “demand ‘magic words’ or
   ‘robotic incantations’ from district judges.” United States v. Vega-Garcia,
   893 F.3d 326, 328 (5th Cir. 2018). Instead, “when a district court entertains
   arguments as to the proper guidelines range and explicitly states that it would
   have given the same sentence it did regardless, any error in the range
   calculation is harmless.” United States v. Nanda, 867 F.3d 522, 531 (5th Cir.
   2017) (citations omitted); see United States v. Medel-Guadalupe, 987 F.3d 424,
   429 (5th Cir.), cert. denied, 141 S. Ct. 2545 (2021) (“[T]he district court was
   aware of the guidelines range absent the enhancements because Medel-
   Guadalupe advised the court of this range in his written PSR objections.”).
   Here, Seekins twice requested the alternative guidelines range of 37-46
   months. Nonetheless, the district court determined that a 70-month sentence
   was fair and reasonable even absent the § 2K2.1(a)(4)(B)(II)(ii)(I)
   enhancement. The district court’s statements at sentencing, taken in their
   totality, are sufficient to support application of the harmless error doctrine.
   Vega-Garcia, 893 F.3d at 327-28.

          In summary, we AFFIRM the district court’s judgment and
   sentence.




                                          6